 

Exhibit 10.10

 

 

 



 

Technological Consulting Agreement

 

 

Party A:

Company Name: Shandong Yuda Health Technology Company Limited

Company Address:

 

Party B:

Company Name: Beijing OuRuiXi Medical Technology Company Limited

Company Address:

 

Whereas Party A (the Engagor) needs to consult with Party B (the Consultant)
regarding Yuda Medical Technology R&D project, and Party B is willing to accept
Party A’s engagement and provide such consulting, the two parties, after
friendly consultation, have entered into the agreement as follows in accordance
with the provisions of the Contract Law of the People’s Republic of China.

 

1.Name of the Consulting Project

 

1.1The name of the technology consulting project contemplated herein is: Yuda
Health Technology Consulting Service Project

 

2.Content, Form and Requirements of Consulting

 

2.1The target of this Contract is not technological product but rather
consulting service for the Engagor’s decision making and option, i.e., the
Consultant will provide opinions and plans to the Engagor regarding its
scientific research, technical development, technological renovation, promotion
of development result, engineering design, technological management and other
technical projects.

 

3.Term, Place and Method of Consulting Service Performance

 

3.1The term of the performance of this Contract means the actual time from the
beginning to the completion of such performance. The parties hereto agree that
the term of such performance is: January 1, 2018 to December 31, 2018.

 

3.2The place of the performance of this Contract can be the location of the
Engagor or the location of the Consultant as determined by the parties hereto,
or can be some other location agreed to by the parties hereto. If any
determination is not clear, it is assumed that the location is the place where
the Consultant is located for such performance.

 

3.3The method of the performance of this Contract is through providing
technological consulting by the Consultant to the Engagor.

 

4.Matters Requiring the Assistance of the Engagor

 



 1 

 

  

4.1The matters that require the assistance of the Engagor are meant for the
smooth implementation of the Consultant’s consulting work; the Engagor must
provide necessary working condition and technical background information and
material.

 

4.2The matters that require the assistance of the Engagor mainly include the
following:

 

(1)Stating clearly the issues to be consulted about and providing technical
background information and material and relevant technology and data to the
Consultant;

 

(2)Supplementing other relevant information at the request of the Consultant and
recalling relevant material and data;

 

(3)Making timely modification and improvement if any technical material or data
contain obvious mistakes and errors;

 

(4)Providing working condition to the Consultant necessary for conducting
investigative research.

 

4.3The above matters that require the assistance of the Engagor must be
specifically specified and, to the extent possible, the actual time, content,
quantity and method of providing material and information and the working
environment should be clearly stated.

 

5.The Confidentiality regarding Technical Information and Material

 

5.1If the content of this Contract involves State security and material
interests that require confidentiality, the scope, level and term of such
confidential material and each party’s obligation for confidentiality must be
clearly provided in the Contract.

 

5.2If the technical material and data provided by the Engagor require
confidentiality, the terms of the scope of such confidentiality must be
specified in the Contract. If they are not specified, the Engagor must not
interfere in the use, publication and disclosure to a third party by the
Consultant.

 

5.3The parties hereto may provide that the confidentiality provision shall
survive and remain effective regardless of any amendment, dissolution or
termination of the Contract, and that the parties hereto shall continue to bear
the obligation for confidentiality provided herein.

 

6.Method for Inspection and Evaluation

 

6.1Due to the special characteristics of technological consulting service, the
result of such service should not, to certain extent, have quantitative
features, and the parties hereto must rely on scientific, fair and factual
principles in conducting inspection and evaluation.

 



 2 

 

 

6.2If the parties hereto have not specified the method for inspection and
evaluation in the Contract, the inspection and evaluation should be conducted
under the general requirements applicable to the Contract.

 

7.Compensation and Payment Method

 

7.1In the technological consulting agreement, the fees for technological
consulting is generally referred to as compensation; the parties hereto must
specify clearly the amount of such compensation. Under this Contract, the
Engagor must pay to the Consultant a compensation in the amount of ¥200,000.00.

 

7.2The parties hereto provide that the payment time and method are: within 3
months upon completion of inspection and determination that the relevant data
are qualified, Party A must pay to Party B the whole amount of the technological
consulting agreement, ¥200,000.00.

 

7.3The parties hereto may provide that the fees necessary for the necessary
investigation and research, analysis of any conclusions and testing and
experimentation conducted by the Consultant during the performance of this
Contract are to be included in such compensation.

 

8.Liability for Breach

 

8.1Party A and Party B must diligently perform its duties and obligations
provided for each herein; if there is any breach on the part of one party, then
such breach must be handled with regard to the party in breach in accordance
with the relevant provisions of the country’s economic contract law.

 

8.2If either of the parties hereto terminates this Contract for no reason,
except under circumstances of Force Majeure, such party must pay breach damages
to the other party in the amount of 30% of the total compensation provided
herein.

 

8.3The parties must perform this Contract in good faith; if any one party engage
in fraud, coercion or profiteering in the course of such performance, the other
may dissolve this Contract and shall have the right to demand compensation for
any losses from the other party.

 

9.Dispute Resolution Method

 

9.1If there is any dispute arising from the performance of this Contract, the
parties hereto may choose consultation, mediation, arbitration or litigation
based on its own willingness.

 



 3 

 

 

9.2Upon the occurrence of any dispute, the parties hereto must attempt to
resolve such dispute through consultation through determination of each party’s
responsibilities in accordance with the provisions herein.

 

9.3If any party is not willing to have such consultation or such consultation
fails, then the dispute may be submitted to a third party designated by both
parties for mediation.

 

9.4If the consultation between the two parties or the mediation fails, or any
party is not willing to have such consultation or mediation, then the dispute
may be submitted to Beijing Arbitration Commission for resolution.

 

9.5The parties hereto may, instead of arbitration, also directly submit such
dispute to the court for litigation for resolution.

 

10.This Contract will become effective upon execution by signature or affixing
seals; if it requires approval by any relevant authorities, then the effective
date of this Contract shall be the date of approval by such authorities.

 

11.Any matters not covered herein will be provided by the parties hereto through
consultation.

 

12.This Contract has two counterparts, with one to each party.

 

 

Party A: /seal/ Shandong Yuda Health Technology Company Limited

Legal Representative:

Date:

 

Party B: /seal/ Beijing OuRuiXi Medical Technology Company Limited

Legal Representative:

Date:

 



 4 

 

